Seattle - New York

aw www.afnlegal.com

— ComplexOspiess (eee
May 26, 2020

afn Case 1:19-cv-02680-JMF Document 87 Filed 05/26/20 Page 1 of 1

VIA ECF

Honorable Jesse M. Furman
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Heng Ren Silk Road Investments LLC et al v. Sino Agro Food, Inc. et al. 1:19-cv-02680-
JMF Letter Request For Extension

Dear Judge Furman:

We represent the Plaintiffs in the above-captioned case and write with consent of counsel for
Defendants to request an extension of 33 days to complete a joint motion seeking preliminary
approval of the Proposed Settlement (the “Motion”) with the Court. Plaintiffs respectfully
request this extension because of delays to finalizing the proposed settlement submissions caused
by the change of counsel and ongoing pandemic responses.

Per the Court’s most recent March 13, 2020 order, the Motion is currently due by June 12, 2020.
Should the Court grant this extension, the new filing date for the Motion will be July 15, 2020.

Plaintiffs have consulted with the Defendants, who consented the requested extension. This
is the first request for an extension to file the Motion.

Respectfully Submitted

Dated: May 26, 2020

Application GRANTED, although even with the AFN LAW PLLC

pandemic, given the nature of this dispute and the ;

shareholder interests at issue, further requests for an By: /s/ Angus F. Ni
Angus F. Ni

extension will very likely be denied. The parties'

deadline to submit their joint motion is hereby

EXTENDED to July 15, 2020. The Clerk of Court is -

directed to terminate ECF No. 86. SO ORDERED. (646) 543-7294
angus@afnlegal.com

CO ji Counsel for Plaintiffs

Maw 746, 9920

415 Madison avenue, 14th Floor,
New York, NY 10017
